DETAILED ACTION
Non-Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
	Applicant responded on 1/13/21 to restriction requirement dated 10/13/20.  Applicant elected Group I drawn to compounds of Formulae I and IA without traverse.  Thus, this restriction is deemed final.

Priority

    PNG
    media_image1.png
    79
    369
    media_image1.png
    Greyscale


Status of the Claims
	Claims 1, 2, 3, 10, 11 and 21 are rejected.
	Claims 4, 5, 6, 7, 8, 9 and 15 are objected.
	Claims 12-14 are allowable.
	Claims 16, 17 and 20 are cancelled.
	Claims 21 and 22 are new.
	Claims 18, 19 and 22 are drawn to non-elected subject matter.

Claim Objection
Claims 4, 5, 6, 7, 8, 9 and 15 are objected to as being dependent upon a rejected base claim.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the definitions of variables R5, R6 and R8 of claimed structures therein.  Claim 21 is an independent claim.  Said variables are not clearly defined within claim 21.  Perhaps, amending the dependency of the claim or amending by adding in defining claim language would possibly overcome the rejection.  Examiner warns Applicant not to broaden the scope of the invention as disclosed in Restriction Requirement.  Broadening of the scope may result in execution of a new search.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(1)	Claims 1, 2 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rotenberg et al (Cancer Research 50, 677, February 1, 1990).
Rotenberg et al discloses compounds of Formula I where R1=methyl; R2=methyl; R3=H; R4=NR9R10 wherein R9/R10=H; and R5-R8=H (see compound MAQ in Fig. 1 on page 679).

    PNG
    media_image2.png
    192
    213
    media_image2.png
    Greyscale


(2)	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galanakis et al (Archiv der Pharmazie 1996, 329(12), 524-528).
Galanakis et al discloses compounds of Formula I where R1=butyl; R2=methyl; R3=H; R4=NR9R10 wherein R9/R10=H; and R5-R8=H (see compound 1a on page 524).

    PNG
    media_image3.png
    130
    236
    media_image3.png
    Greyscale


(3)	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 846,611.
GB 846,611 discloses compounds of Formula I where R1=ethyl; R2=methyl; R3=H; R4=NR9R10 wherein R9/R10=H; and R5-R8=H (see 4-amino-1-ethyl-quinaldinium iodide in line 19 on page 3).
 
    PNG
    media_image4.png
    225
    183
    media_image4.png
    Greyscale


(4)	Claims 1, 2, 3, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jean Berlot (Bulletin de la Societe Chimique de France 1973, Issue 9-10, part 2, 2860-2864).
	Jean Berlot discloses compounds of Formula I where R1=methyl; R2=methyl; R3=H; R4=NR9R10 wherein R9/R10=H; R5=H; R6=H; R7=H; and R8=methyl (see compound 4 in scheme on upper left column on page 2861 and third compound from bottom in Table IV on page 2864).

    PNG
    media_image5.png
    205
    203
    media_image5.png
    Greyscale


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MABRY whose telephone number is (571) 270-1967.  The examiner can normally be reached on 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/JOHN MABRY/
Primary Examiner
Art Unit 1625